Title: To Thomas Jefferson from George C. Morgan, 17 May 1791
From: Morgan, George C.
To: Jefferson, Thomas


Hackney, [England], 17 May 1791. He would not have presumed on an acquaintance of two or three hours had he not known TJ’s respect for his uncle, Dr. Price, and his readiness to cooperate with him in serving two worthy  gentlemen. Had he lived a few weeks longer, he would have applied to TJ himself. The bearers are men of property and great integrity. They leave beneficial connections in England to enter on flattering prospects of trade between the southern states and different parts of Europe. They conceive an introduction to “Mr. Washington may be of much Service to their Interest,” and if TJ could procure this honor for them, his object is achieved.—He does not know whether his uncle ever acknowledged TJ’s “little Treatise on Weights and Measures. He was much delighted with the Work, and still more with the evidence it conveyd that Dr. Franklin’s retirement did not remove Philosophy from the Government of America.”—He perceives from Notes on Virginia TJ’s fondness for the arts as well as for scientific works. The former “are low, very low indeed in this country at present,” but he would be proud to gratify TJ with any productions arousing his curiosity.
“How rapidly is the prospect of things brightening in France! When I had the pleasure of calling upon you in Paris, a most fiery storm seem’d to be gathering. But you saw further thro’ the reigning Darkness and confusion than myself, and the friends of Mankind have to rejoice that Liberty is likely to be establish’d with the blood of those Millions which you estimated as Trifling Means in the purchase of so great an Object.”
“In this Country the spirit of reformation is spreading very impetuously, nor has Mr. Payne the renowned Author of common Sense contributed a small portion of Fuel to the flame that is kindling. His answer to Mr. Burke is in all Hands. It is read in all Circles. It makes converts amongst all Parties. Thousands of it have been sold in England, and I am assured that in Ireland and Scotland, the printing Press is too slow in its Operations for the Avidity of the people.—Mr. Burke raves in the House of Commons and He finds that both his friends and the World desert him. Nor do the King’s Ministers give any ear to his very open Advances of Good Will and Friendship. But while he is indulging his Rage, His Pride will not allow him to mention the Object of it by his Name. In short, his unpitied and disregarded Fury is perhaps one of the most sure testimonies of that general Revolution which is now taking Place in the political partialities and Opinions of the Publick.”
“The General silence with which your government have regarded the struggles of the National Assembly, is what the Friends of America here would wish to account for honorably to their Character as Citizens of the World. My Uncle was amongst the rest who wish’d to have some reason assign’d for this singularity, besides such as are derived from partial Interests and local Considerations. Those Americans who plead your cause, urge the gratitude You owe to the Court of Versailles, and the prudence of not committing Yourselves in a dubious Cause. I hope your zeal for the Happiness of the World will have better advocates in the Ears of future generations… . with the most unfeigned Respect for Your Character and distinguished Talents, Yr. Hble Servt.”
